Exhibit 10.4

 

EXECUTION VERSION

 

FOURTH AMENDED AND RESTATED REVOLVING LOAN NOTE

 

$15,000,000.00

 

New York, New York February 21, 2014

 

FOR VALUE RECEIVED, each of CARDIONET, LLC, a Delaware limited liability company
(successor by conversion to CardioNet, Inc., a Delaware corporation and
successor by merger to BioTel, Inc., a Minnesota corporation and to BioTelemetry
Merger Sub, Inc., a Delaware corporation) (“CardioNet”), CARDIOCORE LAB, LLC, a
Delaware limited liability company (successor by conversion to cardioCORE
Lab, Inc., a Delaware corporation and successor by merger to Agility Centralized
Research Services, Inc., a Minnesota corporation) (“cardioCORE”), BRAEMAR
MANUFACTURING, LLC, a Delaware limited liability company (successor by
conversion to Braemar, Inc., a North Carolina corporation) (“Braemar”), ECG
SCANNING & MEDICAL SERVICES LLC, a Delaware limited liability company (“ECG”),
and BIOTELEMETRY, INC., a Delaware corporation (“BioTelemetry”), MEDNET
HEALTHCARE TECHNOLOGIES, INC., a New Jersey corporation (“MedNet”), HEARTCARE
CORPORATION OF AMERICA, INC., New Jersey corporation (“Heartcare”), UNIVERSAL
MEDICAL, INC., a New Jersey corporation (“Universal Medical”), UNIVERSAL MEDICAL
LABORATORY, INC., a New Jersey corporation (“Universal Lab”) (individually, each
a “Borrower” and collectively, the “Borrowers”), hereby jointly and severally
unconditionally promise to pay to the order of MIDCAP FUNDING IV, LLC, a
Delaware limited liability company and successor by assignment to MidCap
Financial, LLC (together with its successors and assigns, “Lender”) at the
office of Agent (as defined herein) at 7255 Woodmont Avenue, Suite 200,
Bethesda, MD 20814, or at such other place as Agent may from time to time
designate in writing, in lawful money of the United States of America and in
immediately available funds, in the principal sum of Fifteen Million and No/100
Dollars ($15,000,000.00), or, if less, the aggregate unpaid principal amount of
all Revolving Loans made or deemed made by Lender to Borrowers under the terms
of that certain Credit and Security Agreement dated as of August 29, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Borrowers, such other borrowers that may
become “Borrowers” under the Credit Agreement, various financial institutions as
are, or may from time to time become, parties thereto as lenders (including
without limitation, Lender) and MidCap Financial, LLC, individually as a lender,
and as administrative agent (in such capacity and together with its successors
and assigns in such capacity, “Agent”).  All capitalized terms used herein
(which are not otherwise specifically defined herein) shall be used in this
Fourth Amended and Restated Revolving Loan Note (as hereafter from time to time
amended, restated, supplemented or modified, this “Note”) as defined in the
Credit Agreement.

 

1.             The outstanding principal balance of the Revolving Loans
evidenced by this Note shall be payable in full on the Termination Date, or on
such earlier date as provided for in the Credit Agreement.

 

2.             This Note is issued in accordance with the provisions of the
Credit Agreement and is entitled to the benefits and security of the Credit
Agreement and the other Financing

 

--------------------------------------------------------------------------------


 

Documents, and reference is hereby made to the Credit Agreement for a statement
of the terms and conditions under which the Revolving Loans evidenced hereby
were made and are required to be repaid.

 

3.             Each Borrower promises to pay interest from the date of the
Original Note (as defined below) until payment in full hereof on the unpaid
principal balance of the Revolving Loans evidenced hereby at the per annum rate
or rates set forth in the Credit Agreement.  Interest on the unpaid principal
balance of the Revolving Loans evidenced hereby shall be payable on the dates
and in the manner set forth in the Credit Agreement.  Interest as aforesaid
shall be calculated in accordance with the terms of the Credit Agreement.

 

4.             Upon and after the occurrence of an Event of Default, and as
provided in the Credit Agreement, the Revolving Loans evidenced by this Note may
be declared, and immediately shall become, due and payable without demand,
notice or legal process of any kind; provided, however, that upon the occurrence
of an Event of Default pursuant to the provisions of Section 10.1(e) or
Section 10.1(f) of the Credit Agreement, the Revolving Loans evidenced by this
Note shall automatically be due and payable, without demand, notice or
acceleration of any kind whatsoever.

 

5.             Payments received in respect of the Revolving Loans shall be
applied as provided in the Credit Agreement.

 

6.             Presentment, demand, protest and notice of presentment, demand,
nonpayment and protest are each hereby waived by Borrowers.

 

7.             No waiver by Agent or any Lender of any one or more defaults by
the undersigned in the performance of any of its obligations under this Note
shall operate or be construed as a waiver of any future default or defaults,
whether of a like or different nature, or as a waiver of any obligation of
Borrowers to any other lender under the Credit Agreement.

 

8.             No provision of this Note may be amended, waived or otherwise
modified unless such amendment, waiver or other modification is in writing and
is signed or otherwise approved by Borrowers, the Required Lenders and any other
lender under the Credit Agreement to the extent required under Section 11.16 of
the Credit Agreement.

 

9.             THIS NOTE, AND ALL MATTERS RELATING HERETO OR THERETO OR ARISING
THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MARYLAND WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

 

10.          Whenever possible each provision of this Note shall be interpreted
in such manner as to be effective and valid under applicable law, but in case
any provision of or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

2

--------------------------------------------------------------------------------


 

11.          Whenever in this Note reference is made to Agent, Lender or
Borrowers, such reference shall be deemed to include, as applicable, a reference
to their respective successors and permitted assigns.  The provisions of this
Note shall be binding upon each Borrower and its successors and permitted
assigns, and shall inure to the benefit of Lender and its successors and
assigns.  No Borrower may assign, delegate or otherwise transfer any of its
rights or other obligations hereunder without the prior written consent of
Agent, Lender and each other lender under the Credit Agreement

 

12.          In addition to and without limitation of any of the foregoing, this
Note shall be deemed to be a Financing Document and shall otherwise be subject
to all of the general terms and conditions contained in Article 12 of the Credit
Agreement, mutatis mutandis.

 

13.          This Fourth Amended and Restated Loan Note amends and restates and
replaces and supersedes in its entirety, and shall hereafter evidence the
indebtedness previously evidenced by, that certain Third Amended and Restated
Loan Note in the original principal amount of $15,000,000, dated as of
September 6, 2013, executed by certain of the Borrowers and payable to the
Lender (the “September 2013 Note”), which in turn amended and restated and
replaced and superseded in its entirety that certain Second Amended and Restated
Revolving Credit Note in the principal amount of $15,000,000, dated as of
July 31, 2013, executed by certain of the Borrowers and payable to the Lender
(the “July 2013 Note”), which in turn amended and restated and replaced and
superseded in its entirety that certain Amended and Restated Revolving Credit
Note in the principal amount of $15,000,000, dated as of January 31, 2013,
executed by certain of the Borrowers and payable to the Lender (the
“January 2013 Note”), which in turn amended and restated and replaced and
superseded in its entirety that certain Revolving Credit Note in the principal
amount of $15,000,000, dated as of August 29, 2012, executed by certain of the
Borrowers and payable to the Lender (the “Original Note”, and together with the
January 2013 Note, the July 2013 Note and the September 2013 Note, the “Prior
Notes”), but shall in no way extinguish, cancel or satisfy the Borrowers’
unconditional obligation to repay all indebtedness evidenced by the Prior
Notes.  No novation of the indebtedness evidenced by the Prior Notes is intended
or implied by virtue of the execution of this Fourth Amended and Restated
Revolving Credit Note by Borrowers, nor shall any such novation be deemed to
have occurred by virtue thereof, and by their signatures below, each Borrower
party hereto affirms and re-confirms the validity and enforceability of such
indebtedness and its continuing obligation to pay such indebtedness in
accordance with the terms of this Note, the Credit Agreement and the other
Financing Documents.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
agreement constitutes an agreement executed under seal, the undersigned have
executed this Note under seal as of the day and year first hereinabove set
forth.

 

BORROWERS:

BIOTELEMETRY, INC.

 

 

 

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Senior Vice President and Secretary

 

 

 

 

 

 

 

BRAEMAR MANUFACTURING, LLC

 

 

 

 

ECG SCANNING & MEDICAL SERVICES LLC

 

 

 

 

CARDIOCORE LAB, LLC

 

 

 

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

CARDIONET, LLC

 

 

 

 

MEDNET HEALTHCARE TECHNOLOGIES, INC.

 

 

 

 

HEARTCARE CORPORATION OF AMERICA, INC.

 

 

 

UNIVERSAL MEDICAL, INC.

 

 

 

UNIVERSAL MEDICAL LABORATORY, INC.

 

 

 

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Secretary

 

Signature Page — Fourth Amended and Restated Revolving Loan Note — MidCap -
$15MM

 

--------------------------------------------------------------------------------